Appeal by defendants from two judgments (one as to each of them) of the Supreme Court, Westchester County, both rendered October 2, 1978, convicting each defendant of robbery in the first and second degrees (two counts) and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentences. Judgments affirmed. Although defendant Wally Williams’ arrest was not supported by probable cause, the hearing court’s error in failing to suppress the $350 seized by the police from Williams’ person as a fruit of that illegal arrest was harmless beyond a reasonable doubt in view of the identification testimony (see People v Almestica, 42 NY2d 222). The other contentions raised by defendants have been considered and found to be without merit. Mollen, P. J., Lazer, Cohalan and Margett, JJ., concur.